
	
		I
		111th CONGRESS
		2d Session
		H. R. 4593
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2010
			Mr. Van Hollen (for
			 himself, Mr. Costello,
			 Mr. LoBiondo,
			 Mr. Barrow,
			 Mrs. Lowey,
			 Mr. Ruppersberger,
			 Mr. Shuler,
			 Mr. Jones,
			 Mr. Kildee,
			 Mr. Moore of Kansas,
			 Mr. Clay, Mr. Fattah, Mr.
			 Hare, Mr. Reyes,
			 Ms. Shea-Porter,
			 Ms. Jackson Lee of Texas,
			 Mr. Kagen, and
			 Mr. Brady of Pennsylvania) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend part B of title XVIII of the Social Security Act
		  to waive Medicare part B premiums for certain military
		  retirees.
	
	
		1.Short titleThis Act may be cited as the
			 Keeping Faith With the Greatest
			 Generation Military Retirees Act of 2010.
		2.FindingsCongress finds the following:
			(1)No statutory
			 health care program existed for members of the uniformed services who entered
			 service prior to December 7, 1956, and retired after serving a minimum of 20
			 years.
			(2)Recruiters,
			 re-enlistment counselors, and officers at all levels of the uniformed services,
			 and other government officials, as agents of the United States Government, used
			 recruiting tactics that allowed members who entered the uniformed services
			 prior to December 7, 1956, to believe they would be entitled to fully paid
			 lifetime health care upon retirement.
			(3)In the decision of
			 Schism v. United States (No. 99–1402) on November 18, 2002, the United States
			 Court of Appeals for the Federal Circuit said: [W]e must affirm the
			 district court’s judgment and can do no more than hope Congress will make good
			 on the promises recruiters made in good faith to plaintiffs and others of the
			 World War II and Korean War era—from 1941 to 1956, when Congress enacted its
			 first health care insurance act for military members, excluding older retirees.
			 . . . We cannot readily imagine more sympathetic plaintiffs than the retired
			 officers of the World War II and Korean War era involved in this case. They
			 served their country for at least 20 years with the understanding that when
			 they retired they and their dependents would receive full free health care for
			 life. The promise of such health care was made in good faith and relied upon.
			 Again, however, because no authority existed to make such promises in the first
			 place, and because Congress has never ratified or acquiesced to this promise,
			 we have no alternative but to uphold the judgment against the retirees’
			 breach-of-contract claim. . . . Perhaps Congress will consider using its legal
			 power to address the moral claims raised by [the plaintiffs] on their own
			 behalf, and indirectly for other affected retirees..
			(4)Only the United
			 States Congress can make good on the promises recruiters made in good faith to
			 plaintiffs and others of the World War II and Korean War era.
			3.Waiver of
			 Medicare part B premium for certain military retirees
			(a)In
			 generalSection 1839 of the Social
			 Security Act (42 U.S.C. 1395r) is amended—
				(1)in subsection
			 (a)(2), by striking The monthly premium and inserting
			 Except as provided in subsection (j), the monthly premium;
			 and
				(2)by adding at the
			 end the following new subsection:
					
						(j)(1)The amount of the
				monthly premium for an eligible individual enrolled under this part is equal to
				$0.
							(2)For purposes of paragraph (1), the
				term eligible individual means—
								(A)an individual who is entitled to
				retired or retainer pay based upon service in the uniformed services (as
				defined in section 101 of title 10, United States Code) that began before
				December 7, 1956;
								(B)the spouse (as determined under
				section 7703 of the Internal Revenue Code of 1986) of an individual described
				in subparagraph (A); and
								(C)the widow or widower, as the case may
				be, of an individual described in subparagraph (A).
								(3)With respect to years beginning after
				the date of the enactment of this subsection, the monthly premium rate
				calculated under subsection (a)(3) for individuals enrolled under this part who
				are not eligible individuals under this subsection shall be determined without
				regard to benefits and administrative costs attributable to such eligible
				individuals during such
				years.
							.
				(b)Conforming
			 amendmentSubsection (i) of such section is amended by adding at
			 the end the following new paragraph:
				
					(7)Inapplicability
				to certain military retireesThis subsection shall not apply to
				eligible individuals (as defined in subsection
				(j)(2)).
					.
			(c)Effective date;
			 rebate mechanism
				(1)In
			 generalThe amendments made by this section shall apply to
			 premiums for months beginning on or after the date that is 45 days after the
			 date of the enactment of this Act.
				(2)Rebate
			 methodThe Secretary of Health and Human Services shall use the
			 rebate method established pursuant to section 625(a)(2) of the Medicare
			 Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law
			 108–173, 117 Stat. 2318) to provide rebates to eligible individuals (as defined
			 in subsection (j)(2) of section 1839 of the Social Security Act, as added by
			 subsection (a)) of any premium or premium penalty paid under such section for
			 months described in paragraph (1).
				
